internal_revenue_service number release date index number ------------------------------ ------------------------------- ---------------------------- --------------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip - plr-150911-03 date date ------------------------------------------ ------------------------------------------------------- ------ -------------------------- legend taxpayer date op --------------------------------------------------------------- a b c d corporation a month date corporation b x ------------------------- -------------------- ------ ------------- --- --- ---------------------------------------- -------------------------------------------- dear ---------------- this is in reply to a letter dated date and subsequent submission requesting a ruling on behalf of taxpayer you have requested a ruling that a guarantor substitution payment as described below is not includible in taxpayer’s gross_income for purposes of the gross_income tests under sec_856 and c of the internal_revenue_code facts taxpayer is a publicly traded real_estate_investment_trust reit that elected to be taxed as a reit effective for its tax_year ended date taxpayer is the general_partner and owns approximately a percent of op a limited_partnership taxpayer owns substantially_all of its assets and conducts all of its operations through op as a partner in op taxpayer owns or has a leasehold interest in b healthcare properties properties each of which is either leased back to the prior owner of the asset or leased to a third party pursuant to a long-term triple net_lease op owns all of the properties either directly or through ownership interests in affiliated partnerships and limited_liability companies all of which are controlled by op collectively op properties leased to or managed by subsidiaries of corporation a or entities in which corporation a has made equity investments the investees corporation a is a publicly-held corporation whose stock is traded on a national exchange corporation a provides healthcare and support services through skilled nursing and assisted living centers as a result of its relationship with corporation a taxpayer’s revenues and its ability to meet its debt obligations depend in significant part upon the ability of corporation a and the investees to satisfy their lease obligations taxpayer represents that any failure of these entities to continue their operations and or continue to make lease payments could have a significant adverse impact on taxpayer’s operations and cash_flow guarantee for each property leased by op to a tenant that is directly or indirectly owned by corporation a each guarantee provides that corporation a guarantor approximately d percent of taxpayer’s consolidated assets consist of real_estate corporation a and op entered into a guarantee of lease agreement the guarantees and agrees to be personally liable for any and all sums payable under the lease by tenant and for the full performance and observance of each and every covenant and agreement of tenant contained in the lease including all exhibits thereto to the same extent as if guarantor were the tenant under the lease and had executed and delivered the lease including all exhibits attached thereto guarantor unconditionally and irrevocably guarantees that all sums stated in the lease to be payable by tenant will be promptly paid in full when due in accordance with the lease and the tenant will perform and observe each and every covenant and agreement in the lease required to be performed and observed by tenant in month corporation a announced a plan to spin-off its eldercare businesses taxpayer represents that under the terms of op’s leases with corporation a any in addition to guaranteeing the payment of amounts due under a lease the guarantee provides that corporation a agrees to pay op amounts necessary to collect amounts due under the leases or to enforce the guarantee including reasonable attorneys’ fees into a separate publicly traded company corporation b the spin-off which was completed on date included corporation a’s ownership interests in its subsidiaries and the investees that are tenants of certain of the properties assignment of a lease to a party in which corporation a has no ownership_interest requires the consent of the op related_entity that owns the property subject_to the lease if a corporation a lease is assigned with op’s consent the guarantee is eliminated however op is entitled to obtain guarantees from other parties in control of the new tenant corporation a and op have agreed that the spin-off constituted an assignment of the affected leases that required op’s consent in connection with the spin-off op and corporation a have entered into a letter of intent under which op will permit the substitution of corporation b as guarantor on six leases that corporation b will assume and the modification of those leases in consideration for a payment from corporation a of approximately dollar_figurex the guarantor substitution payment the payment is includible in gross_income under sec_61 law analysis and conclusion income includes all income from whatever source derived sec_61 of the code provides that except as otherwise provided gross sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 defines rents_from_real_property to include rents from interests_in_real_property charges for services customarily rendered in connection with the rental of real_property and rent attributable to certain leased personal_property sec_1_856-3 of the income_tax regulations provides that a reit that is a in revrul_64_247 1964_2_cb_179 a ric recovered excess management fees the legislative_history underlying the tax treatment of reits indicates that the partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner’s interest in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded regulated_investment_companies rics from its investment manager following legal action against the company’s former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a ric’s former investment_advisor repaid an amount that the advisor had improperly received for assigning its advisory contract the payment was the result of the settlement of a shareholder’s derivative action against the investment_advisor in both rulings the amounts in question were includible in gross_income under sec_61 at the time that the rulings were published the amounts received were not included in the permissible sources of income for rics described in sec_851 the rulings hold however that the inclusion of the amounts received by the rics would not cause them to fail to meet the definition of a ric in sec_851 provided that the rics qualified for ric status in all other respects for the taxable_year in question purposes of sec_851 by revrul_92_56 1992_2_cb_153 which holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric’s gross_income the reimbursement is qualifying_income under sec_851 although revrul_92_56 provides that the prior revenue rulings are in part obsolete those revenue rulings remain instructive in determining how the settlement payments should be treated for purposes of sec_856 in view of the legislative intent to equate the tax treatment revrul_64_247 and revrul_74_248 were rendered obsolete in part for of rics and reits it is appropriate to apply rev ruls and in a reit context in the present case the guarantor substitution payment results from taxpayer agreeing to relinquish its right to pursue its legal remedies against corporation a under the guarantees that served to assure payment of otherwise qualifying rental income although the guarantor substitution payment does not qualify as rent from real_property under sec_856 it is similar to the settlement payments described in rev ruls and which held that such payments will not to cause a ric to fail to qualify under the income tests in sec_851 furthermore the legislative_history underlying the reit income tests under sec_856 indicate a concern only that a reit’s income be derived from passive sources and not from participation in an active trade_or_business there is no indication that congress intended to discourage or limit a reit from receiving compensation from the pursuit of legal remedies for which damages may be collected conclude that the amount received by taxpayer as a guarantor substitution payment is not includible in taxpayer’s gross_income for purposes of the gross_income tests under sec_856 and sec_856 other information accordingly based on the information submitted and representations made we except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction discussed in this letter for example no opinion is expressed concerning whether taxpayer qualifies as a reit under sec_856 or concerning the tax status of any other entity described herein additionally no opinion is expressed regarding the amount treated as a guarantor substitution payment this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel financial institutions and products senior counsel branch enclosures copy of this letter copy for ' purposes patrick e white by _______________________
